Citation Nr: 9933579	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  94-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran enlisted with the District of Columbia, Army 
National Guard, on November 9, 1981, and was discharged on 
February 9, 1982.  During this time, he served on active duty 
for training from January 4, 1982, to February 9, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied a claim by the veteran 
seeking entitlement to service connection for an acquired 
psychiatric disorder.

This case has been before the Board on two prior occasions, 
in August 1996 and July 1997, at which times the matter was 
remanded to the RO for additional development.  That 
development has been completed and, thus, this case is ready 
for appellate review.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for an acquired psychiatric disorder 
is plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder; therefore, there is no statutory duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).
The Board notes at the outset of this decision that, when the 
RO rendered its rating decision on this claim, it did not 
initially determine whether the veteran had met his burden of 
submitting a well-grounded claim.  Instead, the RO assisted 
the veteran in developing facts pertinent to his claim, 
including scheduling a VA examination.  See Grivois v. Brown, 
6 Vet. App. 136, 139-40 (1994).  Therefore, the Board will 
consider all the evidence of record, including that resulting 
from VA assistance, in determining whether the veteran's 
claim is well grounded in this case.

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93  (1993).

For veterans who served on continuous, active duty for 90 
days or more during a period of war or after December 31, 
1946, psychoses are presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107  (West 1991); 38 C.F.R. §§ 3.307, 3.309  
(1999).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).


II.  Evidence

Service personnel records show that the veteran enlisted with 
the District of Columbia, Army National Guard (ANG), on 
November 9, 1981.  He participated in active duty for 
training (basic training) from January 4, 1982, to February 
9, 1982.  He was discharged from the ANG on February 9, 1982.  
Service personal records show 2 months, 30 days total ANG 
service, including 1 month, 4 days, active duty for training.

Service medical records show no complaint of, treatment for, 
or diagnosis of any acquired psychiatric disorders.  A 
November 1981 enlistment medical examination report is 
negative for any psychiatric disorders.  In the associated 
report of medical history, the veteran denied having, or ever 
having had, any frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.

Subsequent to service, the claims file contains voluminous 
private medical records, many provided directly from the 
veteran's medical care providers and others, many of them 
duplicates, from the Social Security Administration (SSA).  
These records, in essence, show that the veteran has been 
repeatedly seen for psychiatric problems since October 1982.  
Specifically, records from St. Elizabeth's Hospital indicate 
that the veteran was first seen on October 4, 1982, after 
acting strange, angry, agitated, demanding, and delusional.  
Diagnosis was "PCP abuse" and "PCP mixed organic mental 
disorder."  The veteran was released, but returned later 
that month.  Medical history indicated a history of drug 
abuse.  Diagnosis was "PCP delirium," "PCP abuse," and 
"Antisocial."  Records show additional admissions for 
bizarre behavior due to PCP abuse in November 1982, February 
1983, April 1983, October 1983, and January 1984.

Records from Western State Hospital are dated from September 
1985 to February 1986.  They indicate, as medical history, 
that the veteran "was thrown out of boot camp" after only 6 
weeks and "apparently" became psychotic after failing to 
complete boot camp.  His mother had him committed to St. 
Elizabeth's Hospital.  Since that time, the veteran had a 
significant history of non-compliance with his medications, 
and recurrent abuse of PCP, marijuana, and alcohol.  His 
mother opined that he had not been the same since he left the 
military.  Diagnosis was schizoaffective disorder, chronic 
with acute exacerbation.

A March 1989 hospitalization record from Mary Washington 
Hospital shows that the veteran had "multiple psychiatric 
hospitalizations" beginning in September 1985.  Mental 
status examination was significant for a flight of ideas, 
profound paranoia, auditory hallucinations, poor 
concentration, and limited judgment.  Diagnosis was bipolar 
disorder, manic phase.

A March 1989 psychiatric evaluation record from Rappahannock 
Area Community Services Board reflects that the veteran was 
first hospitalized in 1982 at St. Elizabeth's Hospital and 
that he had been hospitalized virtually every year since 
then.  Diagnosis was "schizoaffective disorder manic."

Records from Charter Westbrook Hospital show an admission of 
the veteran in May 1991.  The veteran reported increased 
delusions, psychotic symptoms, and anxiety.  Mental status 
examination revealed paranoia, flat affect, auditory 
hallucinations, paranoid delusions, and other symptoms.  
Diagnosis was schizoaffective disorder.

A May 1993 VA mental disorders examination report shows that 
the veteran was evaluated with no available medical records 
and an apparent poor memory by the veteran.  He reported that 
he had a diagnosis of bipolar disorder and was discharged 
from the Army as a result of this diagnosis.  He stated that 
he entered basic training in December 1981 and that "there 
were too many people" so he "asked to be released and they 
sent me home."  No mental status examination was completed, 
as the examiner concluded that the veteran could not be 
considered service-connected.

Admission records from Snowden at Fredericksburg are dated 
from June 1992 to January 1996.  They reflect that the 
veteran was admitted on several occasions for acute 
exacerbations of his schizoaffective disorder.

An April 1997 letter from Rappahannock Area Community 
Services Board indicates  that records regarding the 
veteran's treatment at that facility do not reveal whether 
his psychiatric condition is in any way related to service.

III.  Analysis

The veteran contends, in essence, that he is entitled to 
service connection for an acquired psychiatric disorder.

As stated above, in order to have a well-grounded claim, the 
claims file must contain some medical evidence of a current 
disability.  38 C.F.R. § 3.303  (1999); Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506.  The Board finds that this 
requirement has been met.  Specifically, it finds recent 
medical evidence showing treatment for acute exacerbations of 
a schizoaffective disorder.

The second prong of a well-grounded claim is whether the 
record contains any evidence that a current acquired 
psychiatric disorder was incurred in or is related to 
service.  Id.  In this case, the Board finds no such 
evidence.  The claims file contains no competent evidence 
that bipolar disorder, schizoaffective disorder, or any other 
acquired psychiatric disorder was incurred in service.  The 
veteran was in service, in the Army National Guard, for only 
3 months, with active duty for training for approximately 35 
days.  His service medical records show no treatment for or 
diagnosis of any acquired psychiatric disorders.  While a 
separation medical report is not of record, there is no 
indication that his service medical records are not complete 
or that there are other records available, but not currently 
of record.  This case was remanded by the Board on 2 
occasions for additional search for service medical records.  
The claims file shows that the RO completed an exhaustive 
search for any and all such records.  All available records 
were forwarded to the RO and made part of the claims file.  
Given the nature of the veteran's discharge, where he was a 
member of the ANG for such a short period of time and, 
according to his own statements, merely asked to leave 
service and was allowed to do so, the lack of a separation 
medical report is not surprising.

The Board acknowledges that the evidence shows that the 
veteran was first admitted for mental health treatment in 
October 1982.  At that time, the veteran was less than 1 year 
removed from his active duty training.  However, VA 
regulations authorizing a presumption of service connection 
for psychoses manifest to a compensable degree within 1 year 
after service is not applicable in this case.  First, the 
Board notes that the veteran was diagnosed at that time with 
"PCP abuse," not with any psychiatric disorder.  
Furthermore, even if the Board presumes that the veteran's 
current psychiatric disorder was present at that time, the 
presumption of inservice incurrence is not available to him.  
It is available only to certain veterans who served on 
continuous active duty for 90 days or more.  38 C.F.R. 
§§ 3.1, 3.6, 3.307(a)(1)  (1999).  Here, the veteran was only 
on active duty (for training) for 35 days.

The Board notes that a relationship to service can be shown 
by other than actual inservice incurrence of an acquired 
psychiatric disorder.  Service connection may be granted for 
a disability not first shown during service "when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service."  38 C.F.R. § 
3.303(d)  (1999).  Here, none of the competent evidence 
relates the veteran's current acquired psychiatric disorder 
to service.  In fact, it specifically supports the opposite 
conclusion, that his psychiatric problems began in October 
1982, approximately 8 months after his discharge from 
service.  Most recently, in an April 1997 letter from 
Rappahannock Area Community Services Board, it was opined 
that the veteran's chart did not reveal whether or not his 
psychiatric condition was in any way related to service.

The Board recognizes that, according to medical history found 
in a September 1985 private medical record, the veteran's 
mother is reported to believe that his problems began after 
returning from service.  However, her opinion is not 
competent evidence for purpose of a well-grounded claim.  
That opinion pertains to the clinical etiology of a medical 
disorder.  As such, medical expertise is needed in order for 
that opinion to be competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (Lay persons are not competent to offer 
medical opinions as to a relationship between a disability 
and service).  The September 1985 records also indicate, as 
medical history, that the veteran's psychiatric symptoms 
began after failing boot camp.  This history, too, is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995)  ("Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' satisfying the Grottveit[ v. 
Brown, 5 Vet. App. 91 (1993)] requirement" as to 
determination of well-groundedness, "and a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional.").  Even if the medical history cited 
above was competent evidence, neither would support the 
veteran's claim because both intimate that his problems began 
after service.

Overall, the Board finds no evidence indicating that any 
current psychiatric disorder was incurred in or is related to 
service.  Therefore, the veteran has not met the initial  
requirement of presenting a well grounded claim.  Epps, 126 
F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506  (1995) 
(citations omitted); see also 38 U.S.C.A. § 1110  (West 
1991); 38 C.F.R. § 3.303 (1999).

IV.  Conclusion

The Board is sympathetic to the fact that the veteran 
apparently has significant, long-standing psychiatric 
problems; however, the Board cannot well-ground his claim for 
service connection for an acquired psychiatric disorder and 
decide it on the merits without the existence of competent 
evidence suggesting that the disability is related to 
service.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).  In this case, all of the 
competent evidence, including private and VA medical records, 
indicate that his psychiatric problems began after service; 
none of the evidence links the disability to service.  Under 
these circumstances, the Board concludes that the veteran has 
not met the initial burden of presenting evidence of a well-
grounded claim for service connection, as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  As a result, his claim 
must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Although the RO did not specifically state that it denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder on the basis that it was not well 
grounded, the Board concludes that this error was not 
prejudicial to the veteran's claim.  See Edenfield v. Brown, 
8 Vet. App. 384, 390  (1995).


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

